DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

Response to Amendment
Applicant's amendment filed on 2/10/2022 has been entered in view of the Request for Continued Examination (RCE) filed 3/10/2022.  Claims 1, 4-5, 11, 15, 18-19, and 25 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-28 are still pending in this application, with claims 1 and 15 being independent.

Claim Objections
Claims 5 and 19 are objected to because of the following informalities:  Claims 5 and 19 each recite the limitation “the axially elongate enclosure” in line 5 of Claim 5 and d enclosure-- for consistency with the language used in Claims 1 and 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2012/0217883, previously listed on the IDS dated 6/11/2021, hereinafter “Cho”).
Regarding claim 1, Cho discloses a light fixture for a harsh and hazardous location (lighting apparatus 5; see Figs. 1, 4-6; para. [0031]-[0034]), the light fixture comprising an axially elongated enclosure fabricated from a polymer material (bottom cover 30 and top cover 50 are assembled together to form an axially elongated enclosure made of heat dissipation plastic; see Figs. 1, 4-6; para. [0032]-[0033], [0043]-[0044], [0046]-[0050]); at least one axially elongated linear printed circuit board with light emitting diode (LED) components mounted in the axially elongated enclosure (power transmitting substrate 21 is a printed circuit board and has PN junction light-emitting elements 15 which are LEDs arranged thereon; see Figs. 1-5; para. [0032]-[0037], [0039]-[0043], [0046], [0048]); an LED driver module mounted in the axially elongated 

Regarding claim 15, Cho discloses a light fixture for a harsh and hazardous location (lighting apparatus 5; see Figs. 1, 4-6; para. [0031]-[0034]), the light fixture comprising an axially elongated enclosure fabricated from a polymer material (bottom cover 30 and top cover 50 are assembled together to form an axially elongated enclosure made of heat dissipation plastic; see Figs. 1, 4-6; para. [0032]-[0033], [0043]-[0044], [0046]-[0050]); at least one axially elongated linear printed circuit board with light emitting diode (LED) components mounted in the axially elongated enclosure (power transmitting substrate 21 is a printed circuit board and has PN junction light-emitting .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2012/0217883). The teachings of Cho have been discussed above.
However, regarding claims 2 and 16, the teachings of Cho fail to specifically disclose the axially elongated enclosure polymer material is a glass or carbon filled material.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light fixture of Cho by selecting a glass or carbon filled material as the polymer material of the axially elongated enclosure, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, modifying the known light fixture of Cho by selecting a glass or carbon filled material as the polymer material of the axially elongated enclosure would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to control heat dissipation within the light fixture.

Claims 3, 5, 8-9, 14, 17, 19, 22-23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2012/0217883) in view of Lin et al. (US 2019/0101275, hereinafter “Lin”). The teachings of Cho have been discussed above.
However, regarding claims 3 and 17, the teachings of Cho fail to disclose or fairly suggest the axially elongated enclosure includes a first elongated PCB with LED 
Lin teaches a light fixture for a harsh and hazardous location (illumination device 1; see Figs. 1A-4B; Abstract; para. [0002], [0046]), the light fixture comprising an axially elongated enclosure fabricated from a polymer material (transparent tube 10 which is formed of a glass or plastics material; see Figs. 1-3, 4B; para. [0024], [0046]-[0048]); at least one axially elongated printed circuit board with light emitting diode (LED) components mounted in the axially elongated enclosure (one or more light engines 20 in the form of flexible PCBs having a plurality of LEDs 22 thereon are arranged in parallel opposing strips 24; see Figs. 1A-1B, 2B-3; para. [0021], [0046]-[0047], [0052]-[0056]); and an LED driver module mounted in the axially elongated enclosure and operating the at least one linear PCB with LED components (a driver 30 is mounted laterally in the elongated enclosure 10 near an end cap 40; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]); wherein neither the at least one elongated linear PCB with LED components nor the LED driver module dissipate heat to a separately provided heat sink in the axially elongated enclosure (heat is dissipated directly to the elongate enclosure 10 without any separate heat sink structure present; see Figs. 1-3; para. [0010], [0047]); and wherein the LED driver module and the at least one axially elongated linear PCB with LED components are operable within a target peak temperature limit for the hazardous location (the LED driver module 30 and the at least one axially elongated linear PCB 20 with LED components 22 are all operable within desired temperature ranges; see para. [0024], [0047], [0049]); wherein the axially elongated enclosure includes a first elongated PCB with LED components and a second 
Therefore, in view of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light fixture of Cho by including in the axially elongated enclosure a first elongated PCB with LED components and a second elongated PCB with LED components extending in a spaced apart but generally parallel relationship to one another. One would have been motivated to modify the known light fixture of Cho by including in the axially elongated enclosure a first elongated PCB with LED components and a second elongated PCB with LED components extending in a spaced apart but generally parallel relationship to one another, as taught by Lin, in order to double the amount of light emitted by the light fixture.

Regarding claims 5 and 19, although the teachings of Cho modified by Lin fail to specifically disclose the LED driver module is positioned laterally in the axially elongated enclosure at a location between the first elongated PCB with LED components and the second elongated PCB with LED components, the LED driver module positioned away from ends of the axially elongated enclosure, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, further modifying the light fixture of Cho as modified by Lin by positioning the LED driver 

Regarding claims 8 and 22, Lin further teaches wherein the LED driver module is elevated relative to the first elongated PCB with LED components and the second elongated PCB with LED components (the LED driver module 30 is mounted laterally between the elongated PCBs 20 in a position above the PCBs themselves near the end cap 40; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]).

Regarding claims 9 and 23, Lin further teaches a first set of terminals at one end of the first elongated PCB with LED components and the second elongated PCB with LED components (each of the PCBs 20 comprise a set of terminals (not individually labeled but shown in the figures) to electrically connect with the LED driver module 30 and with the end cap 40 to receive electric power; see Figs. 1A-1B, 2B-3, 4B; para. [0057]-[0058]), and a second set of terminals at an opposing end of the first elongated PCB with LED components and the second elongated PCB with LED components (see Figs. 1A-1B, 2B-3, 4B; para. [0057]-[0058]; the Examiner notes that while not explicitly mentioned, the opposite ends of each of the PCBs 20 must have a second set of 

Regarding claims 14 and 28, although the combined teachings of Cho modified by Lin fail to specifically disclose the elongated enclosure is fabricated from sheet molding composite material, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the elongated enclosure of a sheet metal composite material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, modifying the light fixture of Cho by forming the elongated enclosure of a sheet metal composite material would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to control heat dissipation within the light fixture.

Claims 4, 10-13, 18, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2012/0217883), as modified by Lin ((US 2019/0101275) as applied to claim 3 above, and further in view of Johnson (US 2019/0059237). The teachings of Cho modified by Lin have been discussed above.
However, regarding claims 4 and 18, the teachings of Cho modified by Lin fail to disclose or fairly suggest each of the first and second elongated PCBs with LED 3.
Johnson teaches a light fixture (light fitting 30; see Figs. 1-3; par. [0074]) comprising an axially elongated enclosure (main body 14; see Figs. 1-5; para. [0074]-[0076]); at least one axially elongated printed circuit board with light emitting diode (LED) components mounted on the axially elongated enclosure (a plurality of LED modules 5 which have an array of LEDs; see Figs. 2-3, 5-6; para. [0074], [0076]-[0077], [0083]-[0084], [0086]-[0088]); an LED driver module mounted in the axially elongated enclosure and operating the at least one linear PCB with LED components (a power driver 13 and a control driver 16 are located inside the enclosure 14; see Figs. 2-3; par. [0075]); wherein the axially elongated enclosure includes a first elongated PCB with LED components and a second elongated PCB with LED components extending in a spaced apart relationship to one another (three separate LED modules 5 are provided spaced apart from each other along the enclosure 14; see Figs. 2-3, 5-6; para. [0074], [0076]-[0077], [0083]-[0084], [0086]-[0088]), wherein each of the first and second elongated PCBs with LED components is separately sealed with a polymer enclosure such that a total air volume in the polymer enclosure is less than 10cm3 (gaskets 3 are positioned between each LED module 5 and its corresponding lens array 2 to create an LED array which is sealed against water by the gasket, which means there is no air between the lens array and corresponding LED module; see Figs. 2-3, 5-6; para. [0075]-[0076]).
Therefore, in view of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the light 3. One would have been motivated to further modify the known light fixture of Cho by separately sealing each of the first and second elongated PCBs with LED components with a polymer enclosure such that a total air volume in the polymer enclosure is less than 10cm3, as taught by Johnson, in order to protect the circuitry and LEDs on the PCBs from electric short circuits, sparks, and/or moisture.

However, regarding claims 10 and 24, the teachings of Cho modified by Lin fail to disclose or fairly suggest first and second removable terminal covers attached to each end of the axially elongated enclosure.
Johnson further teaches first and second removable terminal covers attached to each end of the axially elongated enclosure (two end caps 12 are provided, one on each opposing end of the enclosure 14; see Figs. 2-3; para. [0074]-[0075]).
Therefore, in view of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the light fixture of Cho, as modified by Lin by attaching first and second removable terminal covers to each end of the axially elongated enclosure. One would have been motivated to further modify the known light fixture of Cho by attaching first and second removable terminal covers to each end of the axially elongated enclosure, as taught by Johnson, in order to enable the internal components of the light fixture to be serviced if needed.

Regarding claims 11 and 25, Cho as modified by Lin and Johnson teaches wherein the cover lens is a polymer cover lens extending between the first and second removable terminal covers (the cover lens 70 extends from one end of the enclosure formed by bottom cover 30 and top cover 50 to the other; see Figs. 1, 4-6; para. [0032]-[0033], [0047]-[0048]).

Regarding claims 12 and 26, although the combined teachings of Cho modified by Lin and Johnson fail to specifically disclose the polymer cover lens material is a polycarbonate glass or a polyamide glass, it would have been obvious to one of ordinary skill in the art before the effective fling of the claimed invention to modify the light fixture of Cho by forming the cover lens of a polycarbonate glass or a polyamide glass, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, modifying the known light fixture of Cho by forming the cover lens of a polycarbonate glass or a polyamide glass would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to ensure the lens is made of conventional lens materials.

Regarding claim 13, Cho teaches wherein the polymer cover lens material has a transparency that is greater than 80% (the cover lens 70 is transparent, and therefore has a transparency of nearly 100%; see Figs. 1, 4-6; para. [0032]-[0033], [0047]-[0048]).

Regarding claim 27, although the combined teachings of Cho modified by Lin and Johnson fail to specifically disclose the polymer cover lens material has a transparency that is less than 80%, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light fixture of Cho by forming the cover lens to have a transparency of less than 80%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, modifying the known light fixture of Cho by forming the cover lens to have a transparency of less than 80% would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to control the brightness of light emitted by the light fixture.

Claims 6-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2012/0217883), as modified by Lin ((US 2019/0101275) as applied to claim 3 above, and further in view of Zhang et al. (US 2020/0400288, hereinafter “Zhang”). The teachings of Cho modified by Lin have been discussed above.
However, regarding claims 6 and 20, the teachings of Cho modified by Lin fail to disclose or fairly suggest an inverter module is placed adjacent to the LED driver module.
Zhang teaches a light fixture (lighting device; see Figs. 1-2; Abstract; par. [0031]) comprising an enclosure (base 100 and cover 200 are mounted together to form an enclosure housing lighting module 300 therein; see Figs. 1-2, 5, 8, 10-11; para. [0029], 
Therefore, in view of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the light fixture of Cho, as modified by Lin by placing an inverter module adjacent to the LED driver module.  One would have been motivated to further modify the known light fixture of Cho by placing an inverter module adjacent to the LED driver module, as taught by Zhang, in order to enable the light fixture to still be operable in the event of a power failure.

Regarding claims 7 and 21, Zhang further teaches a battery pack is placed adjacent to the inverter module (battery 370 is placed next to both the inverter module 340 and the LED driver module 320; see Figs. 1, 8; para. [0029], [0044]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875